In an action to recover brokerage commission for procuring a lease of certain real property in Farmingdale, Suffolk County, the defendant corporation appeals: (1) from the portion of a judgment of the Supreme Court, Nassau County, rendered December 23, 1959, after trial, upon the jury’s verdict of $15',550, which awarded plaintiffs such sum plus costs, as such judgment was thereafter amended by the order of said court, dated February 16, 1960, to the extent of adding interest of $2,357.70; and (2) from said order of February 16, 1960, which granted plaintiffs’ motion to amend the verdict and judgment by adding the interest. Amended judgment, insofar as appealed from, and order, affirmed, with costs. Plaintiffs’ amended complaint alleged two causes of action. The first, pleaded against the corporate' defendant only, sought recovery of the commission claimed to have been earned by plaintiffs as real estate brokers for procuring a lessee for said defendant’s real property. The second, pleaded against the corporate defendant and the two individual defendants, alleged a conspiracy to deprive plaintiffs of their brokerage commission. The individual defendants answered but defaulted at the trial. The second cause of action was dismissed by the trial court against all the defendants; and no appeal has been taken with respect to such dismissal. On the first cause of action the jury rendered a verdict of $13,550' in favor of plaintiffs against the corporate defendant, In our opinion, the record presented a ques-*1007lion of fact as to whether plaintiffs were the procuring cause of the lease of the property. The jury’s finding in their favor is not against the weight of the evidence merely because some of the terms of the lease were agreed upon in direct discussions between the landlord and tenant and their representatives, and without plaintiffs’ active participation therein (cf. Sussdorff v. Schmidt, 55 N. Y. 319, 322; Kogan v. Reilly, 258 App. Div. 913; Gallagher v. Akoff Realty Corp., 276 App. Div. 777; Salzano v. Pellillo, 4 A D 2d 789; Baird v. Krancer, 138 Misc. 360, 362-363). The addition of interest to the verdict and judgment was proper. (Civ. Prae. Act, § 480; McLaughlin v. Brinckerhoff, 222 App. Div. 458.) We have examined the other claims of error and have concluded that they are without merit. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.